NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-10176

               Plaintiff - Appellee,             D.C. No. 2:13-cr-01513-GMS

 v.
                                                 MEMORANDUM*
OTONIEL GALINDO VASQUEZ-
LOPEZ, a.k.a. Becerro, a.k.a. Yusniel
Lopez-Vasquez, a.k.a. Galvino Vasquez-
Lopez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Otoniel Galindo Vasquez-Lopez appeals from the district court’s judgment

and challenges his guilty-plea convictions and 174-month sentence for conspiracy


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to commit money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (h), and

concurrent 120-month sentence for conspiracy to transport and harbor illegal

aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (iii), (v)(I). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Vasquez-Lopez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Vasquez-Lopez the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Vasquez-Lopez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                     15-10176